IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO.  AP-75,361


EX PARTE DANIEL MEDRANO, Applicant




ON APPLICATION FOR WRIT OF HABEAS CORPUS 
CAUSE NUMBER 2002-439055A IN THE 140TH JUDICIAL 
DISTRICT COURT LUBBOCK COUNTY 


 Per curiam.


O P I N I O N

 This is an application for a writ of habeas corpus that was transmitted to this Court
by the clerk of the trial court pursuant to the provisions of Article 11.07, Section 3, of the
Texas Code of Criminal Procedure.  Ex Parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App.
1967).  Applicant was convicted of possession with intent to deliver a controlled substance,
cocaine, and was sentenced to confinement for a period of forty-four years.  The conviction
was affirmed in an unpublished opinion.  Medrano v. State, No. 07-02-0506-CR (Tex.
App.--Amarillo Delivered May 17, 2004). 
	Applicant contends, inter alia, that he was denied his right to file a Petition for
Discretionary Review (PDR) after his conviction was affirmed and that he desired to file
such a petition.  Based on the findings of the trial court and after a review of the record, we
find that Applicant is entitled to the opportunity to file an out-of-time PDR.  See Ex parte
Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App. 1997); Ex parte Crow, 180 S.W.3d 135 (Tex.
Crim. App. 2005).
	Thus, Applicant is granted leave to file an out-of-time PDR from the judgment of the
Court of Appeals, number 07-02-0506-CR, which affirmed the conviction in cause number
2002-439055 from the 140th Judicial District Court of Lubbock County, Texas.  Applicant
shall file his PDR with the Seventh Court of Appeals within thirty days of the issuance of this
Court's mandate in this matter.  Applicant's remaining grounds for relief are dismissed. 
 
DELIVERED: March 22, 2006
DO NOT PUBLISH